[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S APPLICATION TO DISCHARGE INVALID LIEN
Upon the application of the plaintiff to discharge a lien placed by the defendant upon property known as 26 Old Field Road, Trumbull, in order to secure payment on a judgment against the plaintiff's former spouse, the CT Page 10978 court finds that at no time did the former spouse have legal or equitable title to said property which from the time of purchase was solely in the name of the plaintiff.
Therefore, it is the order of the court that said judgment lien in the amount of $6,862.08 dated January 28, 1999, and recorded in Volume 995 at page 230 of the Trumbull land records be and is hereby released.
The court further finds that although plaintiff's husband was awarded $20,000 from the plaintiff in the termination decree, said payment was made by the court in its attempt at an equitable distribution of the marital assets and did not create an equitable lien in favor of the husband in the subject property. Nevertheless, the court cannot conclude as a matter of law that the defendant's certificate of lien was filed without just cause as the legal effect of said ordered payment can be considered fruit for argument.
Accordingly, plaintiff's requests for damages, fees and costs are denied.
SKOLNICK, J.